Case: 14-5130   Document: 15     Page: 1   Filed: 10/06/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                ISAAC A. POTTER, JR.,
                   Plaintiff-Appellant,

                            v.

                   UNITED STATES,
                   Defendant-Appellee.
                 ______________________

                       2014-5130
                 ______________________

     Appeal from the United States Court of Federal
 Claims in No. 1:14-cv-00459-JFM, Senior Judge James F.
 Merow.
                  ______________________

                     ON MOTION
                 ______________________
                       PER CURIAM.
                        ORDER
     In this court’s August 19, 2014 order, we directed
 Isaac A. Potter, Jr. to show cause as to why his appeal
 should not be dismissed for lack of jurisdiction. Mr.
 Potter has now filed a “Motion for an Order to Show
 Cause,” a “Motion to Challenge Jurisdiction in the United
 States Court of Appeals for the Federal Circuit,” and a
 “Motion for Relief from Judgment.” Mr. Potter’s motions
Case: 14-5130         Document: 15    Page: 2     Filed: 10/06/2014



 2                                    POTTER    v. US



 include a “Motion to Disqualify . . . Daniel E. O. Toole
 (Clerk).”
      This court has jurisdiction over appeals from final de-
 cisions of the United States Court of Federal Claims. 28
 U.S.C. § 1295(a)(2). The Court of Federal Claims, howev-
 er, has not yet entered a final decision in Mr. Potter’s
 case. Mr. Potter may, of course, file a notice of appeal
 after the Court of Federal Claims disposes of all claims
 and enters a final decision.
       Accordingly,
       IT IS ORDERED THAT:
       (1) The appeal is dismissed.
       (2) Each side shall bear its own costs.
    (3) The motion to disqualify is denied.             All other
 pending motions are denied as moot.
                                 FOR THE COURT

                                 /s/ Mona Harrington
                                 Mona Harrington
                                 Chief Deputy Clerk


 s30